Cuyahoga County, No. 65390. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Cuyahoga County to certify its record and as a claimed appeal as of right. Appellant’s request for extension of time to file a memorandum in support of jurisdiction was granted by this court on September 3,1993. Appellant’s memorandum in support of jurisdiction was due on October 8, 1993. Appellant’s second request for extension of time to file a memorandum in support of jurisdiction was denied by this court on October 14, 1993. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and the same is hereby, dismissed sua sponte.